United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3644
                                  ___________

Charles Gordon Long,                   *
                                       *
            Appellant,                 *
                                       *
Terrence Pick,                         *
                                       * Appeal from the United States
            Plaintiff,                 * District Court for the
                                       * District of Minnesota.
      v.                               *     [UNPUBLISHED]
                                       *
Commissioner of Corrections,           *
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: August 22, 1997
                              Filed: August 29, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


    Charles Gordon Long filed this petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2241, alleging that
he was confined at Minnesota Correctional Facility-Lino
Lakes (MCF-LL), and that prison officials informed him he
could not receive three paperback books his mother
attempted to send him in April 1995 because they did not




                           -2-
come from an approved vendor.        Long claimed this
prohibition infringed his First Amendment rights, and
sought injunctive and declaratory relief. He also asked
for certification of a class action.    After the State
responded that Long had been released from MCF-LL, the
district court1 dismissed Long&s action as moot.   Long
appeals, and we affirm.

    We conclude the district court&s dismissal of Long&s
action as moot was proper, see Scher v. Chief Postal
Inspector, 973 F.2d 682, 683 (8th Cir. 1992) (per curiam)
(because prisoner is no longer incarcerated, his claim
for declaratory and injunctive relief is moot), and the
court did not abuse its discretion in not permitting Long
to amend his complaint, see Fed. R. Civ. P. 15(a);
Williams v. Little Rock Mun. Water Works, 21 F.3d 218,
224-25 (8th Cir. 1994) (standard of review).      We also
conclude the district court did not err in denying Long&s
joinder motion and in not ruling on class certification.



      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable John
M. Mason, United States Magistrate Judge for the District of Minnesota.

                                        -3-